 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SEO DEVELOPMENT, LLC, et al.,                  CASE NO. C18-1551JLR

11                                Plaintiffs,              ORDER TO SHOW CAUSE
                     v.                                    REGARDING SUBJECT
12                                                         MATTER JURISDICTION
            GORDON THOMAS
13
            HONEYWELL, LLP, et al.,
14
                                  Defendants.
15
            The court has reviewed Plaintiffs SEO Development, LLC, Ann Anderson, and
16
     Edwin Xavier Vicioso’s (collectively, “Plaintiffs”) complaint (Compl. (Dkt. # 1)) and
17
     finds that Plaintiffs do not plead facts that demonstrate the court’s subject matter
18
     jurisdiction.
19
            Plaintiffs assert that the court’s subject matter jurisdiction is based on diversity of
20
     citizenship. (Id. ¶¶ 35-41.) Defendant Gordon Thomas Honeywell, LLP (“Gordon
21
     Thomas”), is a law firm apparently organized as a limited liability partnership. (See id.
22


     ORDER - 1
 1   ¶ 38.) For purposes of assessing diversity jurisdiction, the court must consider the

 2   domicile of all members or partners of a limited liability partnership. Johnson v.

 3   Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a

 4   partnership, an LLC is a citizen of every state of which its owners/members are

 5   citizens.”); Guaranty v. Nat’l Title Co., 101 F.3d 57, 59 (7th Cir. 1996) (“To determine

 6   the citizenship of the [limited liability partnership], we need to know the name and

 7   citizenship(s) of its general and limited partners.”); Carden v. Arkoma Assocs., 494 U.S.

 8   185, 189 (1990) (treating a limited partnership as having the citizenship of all its

 9   members); see also Local Rules W.D. Wash. LCR 8(a) (“If plaintiff is asserting that this

10   court has jurisdiction based on diversity, the complaint must identify the citizenship of

11   the parties, and, if any of the parties is a limited liability corporation (LLC), a limited

12   liability partnership (LLP), or a partnership, identify the citizenship of the

13   owners/partners/members of those entities to establish the court’s jurisdiction.”).

14   Plaintiffs allege that Gordon Thomas “has the citizenship of Washington for diversity

15   purposes.” (Compl. ¶ 38.) However, Plaintiffs do not allege the domicile of Gordon

16   Thomas’s members or partners. (See generally id.) Accordingly, the court cannot

17   conclude that it has subject matter jurisdiction over this action. 1

18

19
             1
               Although Plaintiffs have the burden of establishing grounds for diversity jurisdiction,
20   the court also has the obligation to satisfy itself that it has subject matter jurisdiction over a case
     and to address the issue sua sponte if necessary. See Snell v. Cleveland, Inc., 316 F.3d 822, 826
     (9th Cir. 2002) (citing Fed. R. Civ. P. 12(h)(3)); accord United States v. S. Cal. Edison Co., 300
21
     F. Supp. 2d 964, 972 (E.D. Cal. 2004) (“The [c]ourt ‘ha[s] an independent obligation to address
     sua sponte whether [it] has subject-matter jurisdiction.’” (quoting Dittman v. California, 191
22   F.3d 1020, 1025 (9th Cir. 1999))).


     ORDER - 2
 1          The court ORDERS Plaintiffs to SHOW CAUSE within fourteen (14) days of the

 2   filing of this order why its complaint should not be dismissed for lack of subject matter

 3   jurisdiction. To the extent Plaintiffs’ response alters the allegations in its complaint,

 4   Plaintiffs must amend their complaint accordingly. If Plaintiffs fail to timely and

 5   adequately comply with this order, the court will dismiss the case without prejudice and

 6   without leave to amend.

 7          Dated this 8th day of November, 2018.

 8

 9                                                      A
                                                        JAMES L. ROBART
10
                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
